Exhibit 10.4

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This First Amendment to Executive Employment Agreement (this “Amendment”) is
entered into by and between American Reprographics Company, a Delaware
corporation (“ARC”) as the employer, and Dilantha Wijesuriya, an individual
residing in the State of California (“Executive”), as the employee, on March 11,
2009.

This Amendment is entered into with reference to the following facts:

ARC and Executive entered into an Executive Employment Agreement dated
February 23, 2009 (“Agreement”). The parties now wish to enter into this
Amendment to amend the Agreement.

Now, therefore, the parties agree as follows:

1. All capitalized terms in this Amendment not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.

2. A new Section 3(a)(i) is added to Section 3(a) of the Agreement (Base Salary)
as follows:

“(i) The amount of Base Salary payable to Executive pursuant to Section 3(a)
shall be reduced by ten percent (10%) (the “Base Salary Reduction”) effective as
of February 1, 2009 through and including January 31, 2010 (the “Effective
Period”). If ARC’s EBITDA for the fiscal year ending December 31, 2009 exceeds
$140 million, the aggregate amount of the Base Salary Reduction during the
Effective Period shall be paid to Executive in cash or a grant of ARC stock
options, as elected by Executive. Payment of the Base Salary Reduction in the
form of a grant of ARC stock options shall be subject to prior approval of ARC’s
Board of Directors or Committee thereof. Notwithstanding anything to the
contrary contained in this Section 3(a)(i), if Executive’s employment with ARC
is terminated other than for Cause during the Effective Period, any Base Salary
severance benefits payable to Executive under Sections 11(a), (c) or (d) of the
Agreement shall be calculated based on the amount of Base Salary set forth in
Section 3(a), without taking into account the Base Salary Reduction.”

3. A new Section 3(b)(i) is added to Section 3(b) of the Agreement (Incentive
Bonus) as follows:

“(i) Notwithstanding anything to the contrary contained in this Section 3(b),
Executive conditionally waives the Incentive Bonus that may otherwise be earned
by Executive for the fiscal year ending December 31, 2009 and payable during the
fiscal year ending December 31, 2010; provided, however, that if ARC’s EBITDA
for the fiscal year ending December 31, 2009:

 

1



--------------------------------------------------------------------------------



 



  •   Exceeds $140 million but is less than $150 million, Executive shall be
entitled to payment of twenty five percent (25%) of any earned Incentive Bonus
for the fiscal year ending December 31, 2009;



  •   Exceeds $150 million but is less than $160 million, Executive shall be
entitled to payment of fifty percent (50%) of any earned Incentive Bonus for the
fiscal year ending December 31, 2009;



  •   Exceeds $160 million, Executive shall be entitled to payment of one
hundred percent (100%) of any earned Incentive Bonus for the fiscal year ending
December 31, 2009.

All other provisions of Section 3(b), including the method of calculation and
performance criteria relating to Executive’s Incentive Bonus, shall remain in
full force and effect with respect to any Incentive Bonus which may be earned by
Executive for the fiscal year ending December 31, 2009.”

4. Except as specifically set forth in this Amendment, the Agreement remains in
full force and effect without modification.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first hereinabove set forth.

AMERICAN REPROGRAPHICS COMPANY,
a Delaware corporation

By: /s/ Kumarakulasingam Suriyakumar
Name: Kumarakulasingam Suriyakumar
Title: Chairman, President and CEO


EXECUTIVE

/s/ Dilantha Wijesuriya
Dilantha Wijesuriya

2

 

2